Rose, J.
This is a suit in equity to foreclose a 7,175-dollar mortgage on lots 9 and 10, block 2, Shumway Place Addition to Scottsbluff. Home Owners’ Loan Corporation, mortgagee, is plaintiff and Edith Irene Smith and Alvin C. Smith, her husband, mortgagors, are defendants. For defaults in payments, the district court decreed a foreclosure of the mortgage February 4, 1937, for an unpaid debt of $8,478.93. Under the decree the sheriff sold the mortgaged property March 7, 1938, to plaintiff for $9,089.75. Urging inadequacy of price, defendants objected to confirmation of the sheriff’s sale. The objections were overruled and the sale confirmed. Defendants appealed.
The question for determination on appeal is adequacy of *619the price for which the sheriff sold the property to plaintiff, defendants contending it was far below value. The trial court heard objections to confirmation on affidavits. Three affiants gave estimates of value respectively: $13,800; $14,000; $14,200. The estimates of four other affiants were respectively: $8,000; $8,400; $9,000; $9,000. There was no evidence that there would be a better bid at a resale, if ordered. There was no direct evidence of fraud. The sale price was not so low as to imply fraud or as to shock the conscience of the court. Following is the controlling rule:
“Inadequacy of price will not prevent confirmation of a sheriff’s sale of land under a decree foreclosing a mortgage thereon unless the price is so low as to shock the conscience of the court or to evidence fraud.” Conservative Savings & Loan Ass’n v. Mancuso, 134 Neb. 779, 279 N. W. 725.
The judgment below therefore will be affirmed, with permission of defendants, in district court, to redeem the mortgaged land from the foreclosure sale within 30 days from the filing of the mandate of the supreme court therein.
Affirmed.